NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

FRANK P. SLATTERY, JR. AND LFC NO. 1 CORP,
ON BEHALF OF THEMSELVES AND ON'BEHALF
OF ALL OTHER SIMILARLY SITUATED
SHAREHOLDERS OF MERITOR SAVINGS BANK,

Plaintiffs,

AND

STEVEN ROTH AND INTERSTATE PROPERTIES,
Plaintiffs-Appellants,

n

V.

UNITED STATES,
Defendcmt-Appellee,

V.

JOHN R. MCCARRON,
Movant-Appellant.

2012-5041, -5068

Appeals from the United States Court of Federal
Claims in 93-CV-280, Senior Judge Loren A. Smith

ON MOTION

SLATTERY V. US 2

ORDER

The United States moves without opposition for an ex-
tension of time, until June 29, 2012, to file its opposition
brief, and for an extension of time, until July 23, 2012, for
the appellants to file their reply brief, and for the joint
appendix to be filed no later than 7 days after service of
any reply briefs

Upon consideration thereof,

lT IS ORDERED Tl-IATZ
The motion is granted.

FOR THE COURT

 2 1  /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Thomas M. Buchanan, Esq.

Brian A. Mizoguchi, Esq.

Richard J. Urowsky, Esq.

Jeffrey B. McCarron, Esq. u_S_gggq-F mg

THE FED'E="!!‘.L CIRCU|T
324
|“|AY 2 l 2012

JAN HORBA\.V
CLERK